FILED
                              NOT FOR PUBLICATION                           DEC 2 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


TONY ZHONG, AKA Ai Qiang Zhong,                  No. 12-72000

               Petitioner,                       Agency No. A098-445-470

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Tony Zhong, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from the immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review the agency’s factual findings for

substantial evidence, Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014), and we deny in part and dismiss in part the petition for review.

      Zhong does not challenge the agency’s dispositive determination that his

asylum application was untimely. Thus, we deny the petition as to his asylum

claim. See 8 U.S.C. § 1158(a)(2)(B).

      Substantial evidence supports the agency’s denial of withholding of removal

because Zhong failed to establish a clear probability of future persecution if he

returns to China. See Tamang v. Holder, 598 F.3d 1083, 1094-95 (9th Cir. 2010);

Jiang v. Holder, 611 F.3d 1086, 1091-92 (9th Cir. 2010).

      Substantial evidence supports the agency’s denial of CAT relief because

Zhong failed to establish a clear probability that he would be tortured if he returns

to China. See Blandino-Medina v. Holder, 712 F.3d 1338, 1348 (9th Cir. 2013).

      We lack jurisdiction to review Zhong’s unexhausted due process claim. See

Arsdi v. Holder, 659 F.3d 925, 929 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    12-72000